Case 3:17-cv-01362 Document 1355-3 Filed 05/15/21 Page 1 of 4 PageID #: 53158




          Exhibit 3
Case 3:17-cv-01362 Document 1355-3 Filed 05/15/21 Page 2 of 4 PageID #: 53159




                                                                   U.S. Department of Justice

                                                                   United States Attorney
                                                                   Northern District of Ohio

                                                                   United States Court House
                                                                   801 West Superior Avenue, Suite 400
                                                                   Cleveland, Ohio 44113-1852
                                                                   216-622-3600

                                                                   February 20, 2019
SENT VIA ELECTRONIC MAIL

 Special Master David Cohen
 Carl B. Stokes U.S. Courthouse
 801 W. Superior Ave.
 Cleveland, Ohio 44113-1837
 david@specialmaster.law



       Re:    In Re: National Prescription Opiate Litigation
              NDOH Case No. 1:17MD2804

Dear Special Master Cohen:

        Thank you for the opportunity to reiterate the position of the United States of America
regarding the issues discussed on the conference call on February 19, 2019. As you know, the
United States has agreed to be a friend of the court and has worked diligently with the Court and
the parties to assist in this litigation. Among other things, the Department of Justice has
authorized fact witness testimony regarding official Department of Justice information from
former Deputy Assistant Administrator Joseph Rannazzisi, former Acting Assistant
Administrator Demetra Ashley, former Targeting & Analysis Unit Chief Kyle Wright, and
Assistant Special Agent in Charge of the Cleveland DEA District Office Keith Martin, who is a
current DEA employee. The Department of Justice has also identified and authorized four
30(b)(6) witnesses to respond to thirteen topics submitted by the parties: Thomas Prevoznik,
Associate Section Chief, Pharmaceutical Investigations Section, Diversion Control Division;
Stacy Harper-Avilla, Chief of the UN Reporting and Quota Section, Diversion Control Division;
Donetta Spears, Executive Assistant to Deputy Assistant Administrator for the Diversion Control
Division; and James Arnold, Chief of DRL, Diversion Control Division. These individuals are
all senior DEA employees with the Diversion Control Division, which is the Division with
primary responsibility for preventing diversion of controlled substances, including opioids.
Further, the Department has been helping to coordinate responses to third party discovery
requests served on various other federal agencies and components including the Centers for
Medicare & Medicaid Services and the Centers for Disease Control within the Department of
Health and Human Services, as well as the Federal Bureau of Investigations.
Case 3:17-cv-01362 Document 1355-3 Filed 05/15/21 Page 3 of 4 PageID #: 53160




        As discussed below, it is the position of the United States of America that the depositions
of the fact witnesses should be limited to no more than seven (7) total hours and the depositions
of the 30(b)(6) witnesses should be limited to no more than seven (7) total hours for any
individual witness and no more than fourteen (14) total hours collectively for all 30(b)(6)
witnesses. The United States does not take a position on the division of those hours between the
parties and/or party groups, but agrees that there should only be one deposition of a witness and
there needs to be a fair allocation of the time among the interested parties.

FACT WITNESSES

         Regarding the depositions of Mr. Rannazzisi, Mr. Wright, Ms. Ashley and Mr. Martin, it
is the position of the United States that Fed. R. Civ. P. 30(d)(1) limits the deposition to one day
of 7 hours. The United States notes that Mr. Rannazzisi, Mr. Wright, and Ms. Ashley are all
private citizens being deposed in a lawsuit to which they are not parties and about their work as
public servants. It is unfair to impose additional burdens on these private citizens beyond the
limits of Rule 30(d)(1), especially without any showing of good cause by the parties. Since most
of their work is either publically available or done with the parties themselves and since the
parties have reams of deposition, trial and congressional testimony from these witnesses already,
it is unnecessary to enlarge the deposition limits. With respect to Mr. Martin who is a current
employee, the Defendants have likewise not shown good cause why his deposition cannot be
accomplished within 7 hours.

30(b)(6) WITNESSES

        Regarding the 30(b)(6) witnesses identified by the DEA, those witnesses are responding
to a total of 13 topics submitted by the parties. The Court has established a deposition protocol
which provides for a seven hour time limit if one individual is designated as a 30(b)(6) witness
and a fourteen hour time limit if two or more individuals are designated as 30(b)(6) witnesses.
(ECF No. 643, PageID # 15578). Further, the Court provided that the parties could notice up to
fifty (50) topics to be answered in those 14 hours.

        Here, as only 13 topics have been authorized, the United States believes that fourteen
hours should be sufficient for the parties to cover those topics. The United States as a non-party
and friend of the Court should not be subjected to a greater burden than the parties themselves.
Moreover, while the DEA could have selected and prepared a single witness to testify with
respect to all of the topics, thereby reducing the 30(b)(6) to a presumptive seven hours, the
agency elected to provide witnesses who are already knowledgeable and could provide the
greatest assistance to the parties. The DEA should not be penalized for doing so. Finally, the
witnesses identified by the DEA are high ranking officials who are engaged in mission critical
work for the agency. Allowing additional deposition time diverts critical resources and
manpower from the work of the agency. Since the parties have not made any showing of good
cause, as contemplated by the Court’s Order Establishing Deposition Protocol (ECF No. 643),
the United States would ask that the restrictions set forth in the deposition protocol be enforced.
Case 3:17-cv-01362 Document 1355-3 Filed 05/15/21 Page 4 of 4 PageID #: 53161




       One of the solutions proposed during the telephone conference was that the parties
submit written questions to be answered by the United States to reduce the time necessary at
deposition. The United States would support this solution and would agree to provide
declarations responding as best as it can to the questions that the parties may ask. Additionally,
the United States appreciates and concurs with the Plaintiffs’ suggestion that authentication of
DEA documents could be accomplished through stipulation, obviating the need to devote
deposition time to that task.

        The United States has also requested that the parties provide copies of any exhibits that
they intend to show the witnesses prior to the deposition to allow those documents to be
reviewed. While Plaintiffs have agreed to do so, the Defendants have not. Since the United
States is not a party, it does not have access to discovery in this case. However, the United
States believes that the discovery includes communications, documents and notes regarding
interactions between the parties and the United States. The United States further believes that
the government witnesses may be asked about these documents. Identifying these documents in
advance, to the extent feasible, would serve two purposes. First, there may be limits on what
witnesses can testify about related to those documents. It would therefore streamline the
depositions and assist the parties to have the government review that information first rather than
requiring breaks in the deposition to review documents with the witness to determine whether the
witness is authorized to discuss the information contained in those documents. Second, having
the documents in advance will enhance the ability of the witnesses, particularly the 30(b)(6)
witnesses who must cover multiple topics, to prepare to address those documents. Indeed, the
comments to the Federal Rule of Civil Procedure expressly contemplate disclosing documents in
advance to promote efficiency. Fed. R. Civ. P. 30(d)(1) Committee Notes on Rules to 2000
Amendment (“In cases in which the witness will be questioned about numerous or lengthy
documents, it is often desirable for the interrogating party to send copies of the documents to the
witness sufficiently in advance of the deposition so that the witness can become familiar with
them. Should the witness nevertheless not read the documents in advance, thereby prolonging the
deposition, a court could consider that a reason for extending the time limit.”). Ensuring that the
depositions proceed as efficiently as possible will also minimize the disruption on the agency.

         Thank you for the opportunity to set forth the position of the United States. The United
States reiterates that it is willing to work with the Court and the parties as a friend of the Court to
facilitate prompt resolution of these issues.

       If you have any questions, please contact me at 216-622-3988.

                                                               Sincerely,


                                                               /s/James R. Bennett II
                                                               James R. Bennett II
                                                               Assistant United States Attorney
